
	
		II
		111th CONGRESS
		1st Session
		S. 1906
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  children’s footwear.
	
	
		1.Certain children’s footwear
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Other footwear with outer soles and uppers of rubber or
						plastics, for persons other than men or women, other than house slippers,
						tennis shoes, basketball shoes, gym shoes, training shoes and the like
						(provided for in subheading 6402.99.31)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
